DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1is objected to because of the following informalities: Claim 1 objected is too since OTS in line 1 should be defined as “Ovonic Threshold Switch”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Seong et al. (US 2017/0317139 A1) in view of Jung et al. (2016/0181321 A1) and further in view of Park et al. (US 2016/0307837 A1). 
Regarding claim 1, Seong teaches (Figures 1-17) and related text e.g. a method of manufacturing an OTS device including a first conductor (PME, Fig.15A; Para. 0136), an OTS portion made of chalcogenide (132P; Fig.15A; Para. 0041), and a second conductor (PTE; Fig.15A; Para. 0136) which are layered in order and disposed on an insulating substrate (105; Fig.15A), the method comprising: a step A of forming the first conductor over (PME; Fig.15A) an entire area a surface of the substrate (entire surface of the substrate); a step B of forming the OTS portion (132P; Fig.15A) over an entire area of the first conductor (PME; Fig.15A); a step C of forming the second conductor (PTE) over an entire area of the OTS portion (132P); a step D of forming a resist (410; Fig.15A) so as to coat part of an upper surface of the second conductor (PME; Fig.15A); a step E of dry etching a region which is not coated with the resist (dry etching; Para, 0145) and a step F of ashing the resist (removes the resist; but different than claimed invention), wherein in the step E, the second conductor, all of the OTS portion, and an upper portion of the first conductor are removed by an etching treatment once in a depth direction of the region (teaches two etching steps; Fig.15B-15C;etching top surface of PME, 132 and TEL).
Seong does not teach ashing the resist and an etching treatment once in a depth direction of the region. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to etch the second conductor, all of the OTS portion, and an upper portion of the first conductor are removed by an etching treatment once in a depth direction of the region in the method of making of Seong as taught by Jung since it’s very well known in the art to either etch layers using one step or multiple etching steps. 
However, Park teaches removing a mask through an ashing and strip process (M1; Fig.2-3C; Para. 0105). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to remove the mask using an ashing process in the method of forming Seong and Jung as taught by Park for the purpose of removing the mask without damaging the substrate. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Seong  (7139 A1) in view of Jung (1321), further in view of Park (7837) and further in view of Johnson et al. (US 2005/0030800 A1). 
Seong as modified by Jung and Park does not explicitly state the step A, the step B, and the step C are all carried out in a space under reduced pressure, and the steps A, B, and C are sequent in-situ process.
However, Johnson teaches that the memory device having the steps A, B, and C are sequent in-situ process.

 Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have steps A, B and C are sequent in-situ process as taught by Johnson in the method of making of Seong as modified by Jung and Park resulting in step A, step B and step C carried out in a space under reduce pressure since controlling the pressure with respect to the temperature is within an ordinary skill in the art. 
  Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seong  (7139 A1) in view of Jung (1321), further in view of Park (7837) and further in view Yoon et al. (US 2010/0108977 A1).
Seong as modified by Jung and Park does not explicitly teach the dry etching of the step E is a plasma treatment using Ar gas. 
However, Yoon teaches a dry etching step of memory layer (phase change material layer) using a dry etching step with a plasma treatment using Ar gas (Para. 0110). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to dry etching of the step E is a plasma treatment using Ar gas in the method of Seong as modified by Jung and Park and as taught by Yoon since it is very well known in the art to dry etch a memory layer/layers with a plasma treatment using Ar gas. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seong  (7139 A1) in view of Jung (1321), further in view of Park (7837) and further in view Sandoval (US 2010/0221896 A1).  
Regarding claim 5, Seong teaches OTS portion made of chalcogenide (132P; Fig.15A), and a second conductor (PTE; Fig.15A) which are layered in order and disposed on an insulating substrate (105; Fig.15A). 
Seong as modified by Jung and Park does not teach that surface roughness of the first conductor is defined as Rpv and a thickness of the OTS portion is defined as Tx, relational expression of Rpv < (Tx/10) is satisfied.
However, Sandoval teaches a reduced surface roughness for the bottom electrode (105; Fig.6A-6C; Para. 0078) with the active layer (115; Para. 0078). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have reduced surface of the first electrode in the device of Seong, Jung and Park as taught by Sandoval to improve adhesion and integrity of the contact between the active material and electrode. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have reduced surface of the first electrode in the device of Seong, Jung and Park as taught by Sandoval resulting surface roughness of the first conductor is defined as Rpv and a thickness of the OTS portion is defined as Tx, relational expression of Rpv < (Tx/10) is satisfied since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. See MPEP § 2144.05. 

Regarding claim 6, Seong as modified by Jung, Park and Sandoval does not teach the surface roughness Rp-v- of the first electrode is less than or equal to 3.3 nm. 
However, Sandoval teaches reduce surface roughness of the electrode to promote more uniform and more conformal coverage of the electrode surface with the active material. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have the surface roughness Rp-v- of the first electrode is less than or equal to 3.3 nm in the method of making of Seong as modified by Jung, Park and Sandoval for the purpose of promoting more uniform and more conformal coverage of the electrode surface with the active material.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have the surface roughness Rp-v- of the first electrode is less than or equal to 3.3 nm in the method of making of Seong as modified by Jung, Park and Sandoval since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. See MPEP § 2144.05. 



Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/MOUNIR S AMER/            Primary Examiner, Art Unit 2894